                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BENJAMIN TYRELL WESTBROOKS,                          :      1:17-cv-01721
             Petitioner,                             :
                                                     :
               v.                                    :      Hon. John E. Jones III
                                                     :
MARK CAPOZZA, et al.,                                :
        Respondents.                                 :      Hon. Susan E. Schwab


                                           ORDER

                                      January 28, 2020

       AND NOW, upon consideration of the Report and Recommendation of

Chief United States Magistrate Judge Susan E. Schwab, (Doc. 28), recommending

that the petition for writ of habeas corpus be denied because Petitioner’s claims are

not entitled to habeas corpus relief, and noting that Petitioner filed objections,

objects (Doc. 30), to the report1 and the Court finding Judge Schwab’s analysis to

be thorough, well-reasoned, and fully supported by the record, and the Court




1
 Where objections to a magistrate judge’s report and recommendation are filed, the court must
perform a de novo review of the contested portions of the report. Supinksi v. United Parcel Serv.,
Civ. A. No. 06-0793, 2009 WL 113796, at *3 (M.D. Pa. Jan. 16, 2009) (citing Sample v. Diecks,
885 F.2d 1099, 1106 n. 3 (3d Cir. 1989); 28 U.S.C. § 636(b)(1)(c)). “In this regard, Local Rule
of Court 72.3 requires ‘written objections which . . . specifically identify the portions of the
proposed findings, recommendations or report to which objection is made and the basis for those
objections.’” Id. (citing Shields v. Astrue, Civ. A. No. 07-417, 2008 WL 4186951, at *6 (M.D.
Pa. Sept. 8, 2008).

                                                1
further finding Petitioner’s objections to be without merit,2 IT IS HEREBY

ORDERED THAT:

       1. The Report and Recommendation of Chief Magistrate Judge Schwab

           (Doc. 28) is ADOPTED in its entirety.

       2. The petition for writ of habeas corpus (Doc. 1) is DENIED.

       3. The Clerk of Court is directed to CLOSE the file on this case.




                                              s/ John E. Jones III
                                              John E. Jones III
                                              United States District Judge


2
  Generally, Petitioner expresses his disagreement with the Chief Magistrate Judge’s
recommendations but does not present any new legal arguments that cause us to depart from the
Magistrate Judge’s appropriate reasoning and correct conclusions. We will therefore only discuss
the single objection in which Petitioner poses a new argument. In that objection, Petitioner
opposes Chief Judge Schwab’s finding that any potential Miranda violations resulting from his
interrogation by police on November 18, 2010 were harmless error not meriting habeas relief.
Petitioner contends that the government waived that harmless error finding by failing to address
it in their briefing. (Doc. 30 at 15). We disagree. We cannot grant habeas relief absent a showing
of some prejudice to the Petitioner, and his protestations to the contrary fall short. At its core,
any successful habeas petition must establish that the potential trial error “had [a] substantial and
injurious effect or influence in determining the jury’s verdict.” Brecht v. Abrahamson,
507 U.S. 619, 637 (1993). Indeed, “we may grant relief only if we have a “grave doubt” as to
whether the error at trial had a substantial and injurious effect or influence.” Johnson v. Lamas,
580 F.3d 119, 133 (3d. Cir. 2017) (quoting O’Neal v. McAninch, 513 U.S. 432, 436 (1995))
(emphasis added). We will not ignore an integral aspect of our habeas analysis because the
parties’ supposedly failed to fully address the prejudicial nature, or lack thereof, of the alleged
error. Chief Magistrate Judge Schwab thoroughly reviewed the evidence in Petitioner’s case and
correctly determined that there was substantial additional evidence establishing the Petitioner’s
guilt, including the testimony of two eyewitnesses who saw Petitioner commit his crime. (Doc.
28 at 27). We therefore reject Petitioner’s procedural argument and will find that any potential
error resulting from the admission of the November 18 interrogation was harmless and does not
merit habeas relief.
                                                 2
